— In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Kings County (Dabiri, J.), entered June 12, 2002, as, upon a jury verdict on the issue of damages, is in favor of the plaintiff and against them in the principal sums of $300,000 for past pain and suffering and $450,000 for future pain and suffering.
Ordered that the judgment is reversed insofar as appealed from, on the facts and as a matter of discretion, by deleting the provisions thereof awarding the plaintiff the sum of $300,000 for past pain and suffering and $450,000 for future pain and suffering, and granting a new trial with respect thereto, unless within 30 days after service upon the plaintiff of a copy of this decision and order, the plaintiff shall file in the office of the Clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the award for past pain and suffering to the sum of $200,000 and for future pain and suffering to the sum of $100,000, and to the entry of an appropriate amended judgment accordingly; in the event that the plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the plaintiffs contention, the awards for past and future pain and suffering deviated materially from what would be reasonable compensation to the extent indicated (see CPLR 5501 [c]; Gomez v City of New York, 260 AD2d 598 [1999]).
The plaintiffs remaining contention is without merit. Smith, J.P., Luciano, H. Miller and Townes, JJ., concur.